      Case 3:15-cv-03747-JD Document 513 Filed 12/04/20 Page 1 of 7




Kendrick Jan, CA SBN 105149
Kendrick Jan, APC
402 West Broadway, Suite 1520
San Diego, CA 92101
Telephone: (619) 231-7702
kj@jan-law.com

John J. Pentz, Esq., Mass. Bar No. 561907
19 Widow Rites Lane
Sudbury, MA 01776
Telephone: (978) 261-5725
jjpentz3@gmail.com
(pro hac vice pending)

Counsel for Objectors Frankfother and Flanigan

                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO DIVISION

IN RE: FACEBOOK BIOMETRIC            )            Master File No. 3:15-cv-3747-JD
INFORMATION PRIVACY LITIGATION )
                                     )            CLASS ACTION
_____________________________________)
                                     )
This Document Relates to:            )            OBJECTORS’ OPPOSITION TO
ALL ACTIONS                          )            PLAINTIFFS’ MOTION FOR LEAVE
                                     )            TO ISSUE SUBPOENAS TO
                                     )            DAWN FRANKFOTHER
                                     )            AND CATHY FLANAGAN
                                     )
_____________________________________)


       Objectors Dawn Frankfother and Cathy Flanagan (“Objectors”) oppose

PLAINTIFFS’ MOTION FOR LEAVE TO ISSUE SUBPOENAS TO DAWN

FRANKFOTHER AND CATHY FLANAGAN on the following grounds:

                                     ARGUMENT

       Class Counsel have used the threat of discovery and other unspecified retaliation in

an attempt to intimidate and harass the Objectors from the moment they filed their


                                            -1-
         Case 3:15-cv-03747-JD Document 513 Filed 12/04/20 Page 2 of 7




objections in this case. Class Counsel are obsessed with a baseless conspiracy theory that

two attorneys alien to this case (with whom attorney Edelson has had dealings in the past)

are somehow involved in this action on behalf of the Objectors. Even after being advised

by attorney Jan that these two individuals had no connection to the Objectors or this case,

Plaintiffs persist in advancing this false narrative. See e.g., Motion for Leave to Issue

Subpoenas at ¶ 3 (“to ensure that the objection is not tainted by the participation of a

disbarred attorney”).1

          Plaintiffs have received all of the information they originally requested in their

    email to Objectors’ counsel dated November 24. That email requested information about

    any undisclosed co-counsel and a copy of any retainer agreements. Attorney Jan promptly

    responded the same day, stating there were no referring or undisclosed attorneys involved

    in representing the Objectors other than the undersigned, and stating retainer agreements

    were privileged communications between attorney and client.          See Declaration of

    Kendrick Jan attached hereto as Exhibit A, at ¶ 11 and 12. Later that same day, attorney

    Jan informed Mr. Edelson he would be unavailable from Wednesday, November 25,

    through Wednesday, December 2. See Declaration of Kendrick Jan attached hereto as

    Exhibit A, at ¶ 14.

          Thereafter, on November 29, Mr. Edelson sent a hostile, threatening and unethical

email in which he continued to assert false narratives about the two alien attorneys, and



1
  Plaintiffs also seek to distort the contents of a deposition attached to their Motion for
Leave as Exhibit A. Mr. Pentz defended a deposition of his objector client in 2012. While
the objector had never met Mr. Pentz before, he was in regular contact with Mr. Pentz’ co-
counsel, who had an ongoing relationship with the objector and disclosed to the objector
that Mr. Pentz was working on his objection. It is false that the client was unaware of the
class action settlement until the time of the deposition. He had spoken with Mr. Pentz’ co-
counsel about the case in April 2012. See Exhibit A to Plaintiffs Motion at p. 7.

                                              -2-
      Case 3:15-cv-03747-JD Document 513 Filed 12/04/20 Page 3 of 7




threatened unspecified retaliation against the Objectors’ attorneys in order to gain an

advantage in this case. See Declaration of Kendrick Jan attached hereto as Exhibit A, at

¶15. Mr. Edelson also for the first time expressed concern about “objector blackmail,”

something which makes no sense in light of the December 2018 revisions to Rule 23(e)

that require this Court’s approval of any settlement of an objection or appeal. The email is

riddled with misstatements, and attributes to one of the undersigned statements that were

never made by him. The apparent objective of the email was to elicit a phone call so that

Mr. Edelson could continue his strategy of threats, harassment and intimidation verbally

rather than in writing.

       The requested depositions are entirely unnecessary. The Objectors are decades-

long residents of Illinois and Facebook users who received direct emailed notice of this

settlement, and who filed valid claims for benefits with the Claims Administrator. Their

objections are straightforward – the settlement represents too low a percentage of minimum

damages, and the requested attorney’s fees are too high. The level of Mr. Edelson’s vitriol

is perhaps explained by the strength of the objections on the merits, leaving him no option

but to attack the messengers and their counsel.

       Neither Dawn Frankfother nor Cathy Flanagan has ever before objected to a class

action settlement. See Declaration of Dawn Frankfother attached hereto as Exhibit C, at ¶

4. See also Declaration of Cathy Flanagan attached hereto as Exhibit D, at ¶ 4. Both were

informed by email notice of the essential settlement terms, and they posit straight-forward,

easy-to-understand objections to the proposed settlement, the requested attorneys’ fees and

incentive awards.




                                            -3-
      Case 3:15-cv-03747-JD Document 513 Filed 12/04/20 Page 4 of 7




       Objector Frankfother has known attorney Kendrick Jan since approximately 1982,

and Objector Flanagan first met Kendrick Jan in 1989. Each Objector understands any fees

payable to their attorneys are subject to Court award and order, only. See Declaration of

Dawn Frankfother attached hereto as Exhibit C, at ¶ 8. See also Declaration of Cathy

Flanagan attached hereto as Exhibit D, at ¶ 8.

       Objectors Frankfother and Flanagan have not been promised any incentive or

service award (or other inducement) in connection with their objection, and realize any

such award would be by order of this Court. They also understand they have objected to

the award of any incentive/service awards, and, if this aspect of their objection is well

taken, then they, along with named plaintiffs, would be entitled to no such awards by the

Court. See Declaration of Dawn Frankfother attached hereto as Exhibit C, at ¶ 9 and 10.

See also Declaration of Cathy Flanagan attached hereto as Exhibit D, at ¶ 9 and 10.

       Class Counsel seems most interested in obtaining copies of any retainer agreements

between Objectors and Objectors’ counsel, hoping the retainers might somehow undermine

the objection. Plaintiffs’ Motion, p. 3, l. 8-10. The Objectors did not sign, nor have

Objectors’ counsel drawn, any retainer agreements in this case. See Declaration of

Kendrick Jan attached as Exhibit A, at ¶ 5. See also Declaration of John Pentz attached as

Exhibit B, at ¶ 2. See also Declaration of Dawn Frankfother attached hereto as Exhibit C,

at ¶ 8. See also Declaration of Cathy Flanagan attached hereto as Exhibit D, at ¶ 8.

       Class Counsel claim to have “identified personal and professional connections

among [Objector Frankfother], Pentz’s co-counsel Kendrick Jan, and disbarred attorney

Joseph Darrell Palmer. Plaintiffs’ Motion, p. 5, l. 1-3. It is unclear what Class Counsel is

describing, but Dawn Frankfother has never met, spoken to, or corresponded with, Joseph




                                            -4-
      Case 3:15-cv-03747-JD Document 513 Filed 12/04/20 Page 5 of 7




Darrell Palmer or any person acting on his behalf. See Declaration of Dawn Frankfother

attached hereto as Exhibit C, at ¶ 11.

       Class Counsel’s inaccurate descriptions, aggressive communications, and

intimidation tactics, including efforts at unwarranted discovery, should be weighed against

the merits of the Frankfother/Flanagan objection. Instead of responding with professional

courtesy and decorum, Class Counsel chose to attack the objectors and impugn their

counsel based on wild speculation, without any basis for their outlandish accusations. Kim

v Tinder, Inc., 18 CV 3093 JFW (ASX), 2019 WL 3064464, at *1 (CD Cal May 24, 2019)

(“a court should not compel discovery from objectors unless class counsel makes “some

preliminary showing ... of collusion or malfeasance by the objector.”) This kind of abusive

behavior has been criticized and punished by courts presiding over class action settlement

approval. See e.g., In re Classmates.com Consolidated Litig., 2012 U.S. Dist. LEXIS

83480 at **29-32 (W.D. WA June 15, 2012) (“Class Counsel is entitled to disagree with

objectors, of course, but the vehemence of Class Counsel’s reaction to these two objectors

is unfortunate…. Class Counsel has often treated their counsel not as people with divergent

views on the value of the settlement, but rather as a threat to this litigation… The court

takes a dim view of what amounts to little more than bullying by class counsel.”).

       The narrow focus of permissible discovery relating to objectors -- “standing, the

bases for his current objections, his role in the current and other class settlements, and his

relationships with the counsel” -- have already been addressed. See In re Cathode Ray

Tube (CRT) Antitrust Litigation, 281 F.R.D. 531, 532 (N.D. Cal. 2012). Having received

answers to their questions through informal discovery, Class Counsel fail to show a need

for formal discovery. See Rubenstein, 4 Newberg on Class Actions § 13:33 (5th ed.)




                                             -5-
      Case 3:15-cv-03747-JD Document 513 Filed 12/04/20 Page 6 of 7




(“formal discovery should generally not be necessary, as class counsel should make only

reasonable requests of objecting parties, and objecting parties should comply with

reasonable discovery requests.”)

                                    CONCLUSION

       Class Counsel have received answers to all informal discovery sought by their

November 24 email. They are informed no retainer agreement exists in this case, and

certainly understand the Objectors’ clearly stated issues regarding the proposed settlement

and fee and incentive award requests. Class Counsel, nonetheless, persist in their baseless

suspicions and ad hominem attacks on Objectors’ counsel. Instead of this wild goose chase,

their time would be better spent addressing the serious issues presented by the

Frankfother/Flanagan objection.    For the foregoing reasons, this Court should deny

Plaintiffs’ Motion for Leave to Issue Subpoenas.



Date: December 4, 2020                       Respectfully submitted,
                                             Dawn Frankfother and Cathy Flanagan
                                             by their attorneys,

                                             s/ Kendrick Jan
                                             Kendrick Jan (SBN 105149)
                                             Kendrick Jan, APC
                                             402 West Broadway, Suite 1520
                                             San Diego, CA 92101
                                             Tel: (619) 231-7702
                                             kj@jan-law.com

                                             John J. Pentz, Esq., pro hac vice pending
                                             19 Widow Rites Lane
                                             Sudbury, MA 01776
                                             Phone: (978) 261-5725
                                             jjpentz3@gmail.com




                                            -6-
      Case 3:15-cv-03747-JD Document 513 Filed 12/04/20 Page 7 of 7




                            CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing was filed with the Clerk of Court
using CM/ECF on December 4, 2020, and as a result has been served on all counsel of
record via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                     By: s/ Kendrick Jan




                                            -7-
